UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2558



In Re: SALVAGE DELACY STITH,

                                                             Debtor.
_________________________


SALVAGE DELACY STITH,

                                                Debtor - Appellant,

          versus

BANKERS TRUST COMPANY OF CALIFORNIA, N.A.,

                                               Creditor - Appellee,

          and


FRANK J. SANTORO; UNITED STATES TRUSTEE,
                                               Parties in Interest.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-386)


Submitted:   February 17, 1998             Decided:   March 17, 1998
Before NIEMEYER and LUTTIG, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Salvage Delacy Stith, Appellant Pro Se. Kristin Robbins Blair,
SHAPIRO & BURSON, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Salvage Delacy Stith filed a Chapter 13 petition with the

United States Bankruptcy Court. The bankruptcy filing operated as

an automatic stay under 11 U.S.C. § 362 (1994). The bankruptcy

court lifted the automatic stay, finding that Stith failed to make

mortgage payments on his residence as required under the plan.
Stith appealed that order and sought a stay from the district

court. Subsequently, the bankruptcy court dismissed Stith's bank-

ruptcy petition because Stith materially defaulted on the plan.

Specifically, Stith defaulted by failing to pay the IRS's secured
claim of $101,515.29 plus 8% interest by April 1, 1997, as provided

by the plan. The district court dismissed Stith's appeal from the

bankruptcy court's order lifting the automatic stay as moot,

finding that the dismissal of the bankruptcy petition vested the

property of the estate in the entity in which the property was

vested immediately prior to the commencement of the bankruptcy
proceedings. See 11 U.S.C. § 349(b)(3) (1994); see also In re
Weathersfield Farms, Inc., 34 B.R. 435, 439 (Bankr. D. Vt. 1983)
(holding that the § 362 automatic stay terminated upon dismissal of

the case). Therefore, whether the stay was properly lifted is moot

because, even if the stay should not have been lifted, it termi-

nated when the bankruptcy proceeding was dismissed. See Gardens of

Cortez v. John Hancock Mut. Life Ins. Co., 585 F.2d 975, 978 (10th

Cir. 1978). Accordingly, we affirm on the reasoning of the district

court. See In re: Stith, No. CA-97-386 (E.D. Va. Oct. 8, 1997). We
dispense with oral argument because the facts and legal contentions

                                3
are adequately presented in the material before the court and

argument would not aid in the decisional process.




                                                     AFFIRMED




                               4